DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on May 26, 2020, and Drawings filed on May 26, 2020.
2.	Claims 1–20 are pending in this case. Claim 1, 9, 17 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claim(s) 17 to 20 does/do not fall within at least one of the four categories of patent eligible subject matter. Claim 17 claims the limitation of a computer program product comprising a computer readable storage device. The specification states that:  In one or more embodiments, data storage device(s) 142 can include hard disk drives (HDDs), optical disk drives, and/or solid state drives (SSDs), etc. Data storage subsystem 108 of communication device 100 can include removable storage device(s) (RSD(s)) 145, which is received in RSD interface 146. Controller 101 is communicatively connected to RSD 145, via system interlink 143 and RSD interface 146. In one or more embodiments, RSD 145 is a non-transitory computer program product or computer readable storage device. So the specification is open ended can include transitory media. The USPTO is obliged to give claims their broadest reasonable interpretation consistent with the specification. See In re Zietz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a recording medium typically covers form of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. Therefore, the claims are rejected as covering non statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007)(transitory embodiments are not directed to statutory subject matter).  

Allowable Subject Matter
Claims 6, 7, 14, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior arts do not teach the limitation wherein the controller comprises a machine learning engine and which, in response to a trigger of the machine learning engine, assigns a respective magnitude value to the first, the second, and the third user inputs.
	And the prior arts do not teach the limitation wherein the controller, in response to receiving a trigger input to enter a machine learning mode: monitors the capacitance over a time interval; detects a steady-state capacitance during a first portion of the time interval; solicits a user input via the user interface device; detects a change in the capacitance during a second portion of the time interval; and records the threshold for the solicited user input based on the change in the capacitance.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 8, 9, 12, 13, 16, 17, 18, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Castaneda, Patent No.: 10962809B1. 

With regard to claim 1:
Castaneda discloses an electronic device comprising: a housing that is deformable in at least a first direction (see fig. 6 for deforming of housing, column 10 line 17 to 26: “FIG. 6 shows operation and a circuit diagram of the resistive type touch sensor of FIGS. 5A-D to receive finger contacts. The view of FIG. 6 is intended to give a cross-sectional view of a single resistor of the resistive array 514 of the touch sensor 113 of FIG. 5A, and the coupled sensing circuit (not shown). The first conductive layer 583 and the second conductive layer 585 are separated by insulating spacers 570A-B (shown as dots) to form an air gap 584 between the two conductive layers 583 and 585 which may be deposited or layered on respective substrates.”); a user interface device (column 4 line 32 to line 54: “The execution of the programming by the processor further configures the eyewear device 100 to adjust an image presented on the image display of the optical assembly 180A-B based on the identified finger gesture. For example, when the at least one detected touch event is a single tap on the input surface 181 of the touch sensor 113, the identified finger gesture is selection or pressing of a graphical user interface element in the image presented on the image display of the optical assembly 180A-B. Hence, the adjustment to the image presented on the image display of the optical assembly 180A-B based on the identified finger gesture is a primary action which selects or submits the graphical user interface element on the image display of the optical assembly 180A-B for further display or execution. This is just one example of a supported finger gesture, and it should be understood that several finger gesture types are supported by the eyewear device 100 which can include single or multiple finger contacts. Examples of multiple finger contact detected touch events and identified finger gestures are provided in FIGS. 7-10. Moreover, in some examples, the touch sensor 113 may control other output components, such as a speakers of the eyewear device 100, with the touch sensor 113 controlling volume, for example.”); a first pair of conductive plates coupled to the housing and electrically isolated by a dielectric material (wherein air is dielectric material which also specifically used to keep the charge low , column 9 line 7 to line 21: “”Since the capacitors C.sub.A and C.sub.B of the capacitive array 214 store electrical charge, connecting them up to conductive plates on the input surface 181 allows the capacitors to track the details of finger contacts 410. Charge stored in the capacitor C.sub.A changes slightly (e.g., the charge becomes higher) when the finger is placed over the conductive plates of capacitor C.sub.A, while an air gap will leave the charge at the capacitor C.sub.B relatively unchanged (e.g., the charge remains lower). As shown in FIG. 4B, the sensing circuit 241 can include an op-amp integrator circuit which can track these changes in capacitance of capacitive array 214, and the capacitance changes can then be recorded by an analog-to-digital converter (ADC) and stored in a memory along with timing data of when the capacitance change is sensed.), the first pair of conductive plates positioned to change relative orientation in relation to deformation of the housing in the first direction (see fig. 4a and 6, wherein the deformation of housing will have different position relation with the plates, wherein the plates will also get closer to each other causing the charge to change, column 9 line 7 to line 21: “Since the capacitors C.sub.A and C.sub.B of the capacitive array 214 store electrical charge, connecting them up to conductive plates on the input surface 181 allows the capacitors to track the details of finger contacts 410. Charge stored in the capacitor C.sub.A changes slightly (e.g., the charge becomes higher) when the finger is placed over the conductive plates of capacitor C.sub.A, while an air gap will leave the charge at the capacitor C.sub.B relatively unchanged (e.g., the charge remains lower). As shown in FIG. 4B, the sensing circuit 241 can include an op-amp integrator circuit which can track these changes in capacitance of capacitive array 214, and the capacitance changes can then be recorded by an analog-to-digital converter (ADC) and stored in a memory along with timing data of when the capacitance change is sensed.” ); a first capacitive driver electrically coupled to the first pair of conductive plates (wherein the system tracks the capacitance between the plates column 9 line 7 to line 21: “Since the capacitors C.sub.A and C.sub.B of the capacitive array 214 store electrical charge, connecting them up to conductive plates on the input surface 181 allows the capacitors to track the details of finger contacts 410. Charge stored in the capacitor C.sub.A changes slightly (e.g., the charge becomes higher) when the finger is placed over the conductive plates of capacitor C.sub.A, while an air gap will leave the charge at the capacitor C.sub.B relatively unchanged (e.g., the charge remains lower). As shown in FIG. 4B, the sensing circuit 241 can include an op-amp integrator circuit which can track these changes in capacitance of capacitive array 214, and the capacitance changes can then be recorded by an analog-to-digital converter (ADC) and stored in a memory along with timing data of when the capacitance change is sensed.”); a controller communicatively coupled to the first capacitive driver and the user interface device, and which: identifies a first capacitance of the first pair of conductive plates associated with the housing being in a normal alignment relative to the first direction; presents an object on the user interface device in a first kinematic state (wherein the presing will change the relationship of the plate causing the user input, column 1 line 13 to line 41: “FIGS. 7A-C illustrate press and hold detected touch events on the input surface 181 of the touch sensor 113. As shown, multiple finger contacts occur on the touch sensor 113, which include pressing (the first finger contact 710A), holding (the second finger contact 710B), and no finger contact 710C by releasing the touch sensor 113. Accordingly, the first and second detected touch events are a press and hold on the input surface 181 of the touch sensor 113. The identified finger gesture is a press and hold of a graphical user interface element in the image presented on the image display. The adjustment to the image presented on the image display based on the identified finger gesture is configured to allow a drag and drop (e.g., move) of the graphical user interface element on the image display or provide display options (e.g., a context menu associated with the graphical user interface element). FIG. 8 illustrates finger pinching and unpinching detected touch events on the input surface 181 of the touch sensor 113. Multiple finger contacts occur on the touch sensor 113, in which two fingers (first finger contact 810A and second finger contact 810B) move apart from each other (finger unpinching) or move toward each other (finger pinching). In the finger pinching detected touch event example, the first and second detected touch events are finger pinching on the input surface 181 of the touch sensor 113. The identified finger gesture is a zoom in of the image presented on the image display. The adjustment to the image presented on the image display based on the identified finger gesture zooms in on the image presented on the image display.”)); detects, via the first capacitor driver, a first change in capacitance from the first capacitance to a second capacitance of the first pair of conductive plates; associates a first change from the first capacitance to the second capacitance to a first user input; and presents the object on the user interface device in a second kinematic state based on the first user input (wherein the interface is changed based on the user input, column 1 line 13 to line 41: “FIGS. 7A-C illustrate press and hold detected touch events on the input surface 181 of the touch sensor 113. As shown, multiple finger contacts occur on the touch sensor 113, which include pressing (the first finger contact 710A), holding (the second finger contact 710B), and no finger contact 710C by releasing the touch sensor 113. Accordingly, the first and second detected touch events are a press and hold on the input surface 181 of the touch sensor 113. The identified finger gesture is a press and hold of a graphical user interface element in the image presented on the image display. The adjustment to the image presented on the image display based on the identified finger gesture is configured to allow a drag and drop (e.g., move) of the graphical user interface element on the image display or provide display options (e.g., a context menu associated with the graphical user interface element). FIG. 8 illustrates finger pinching and unpinching detected touch events on the input surface 181 of the touch sensor 113. Multiple finger contacts occur on the touch sensor 113, in which two fingers (first finger contact 810A and second finger contact 810B) move apart from each other (finger unpinching) or move toward each other (finger pinching). In the finger pinching detected touch event example, the first and second detected touch events are finger pinching on the input surface 181 of the touch sensor 113. The identified finger gesture is a zoom in of the image presented on the image display. The adjustment to the image presented on the image display based on the identified finger gesture zooms in on the image presented on the image display.”).

With regard to claims 4 and 12 and 18:
Castaneda discloses The electronic device of claim 1, wherein the housing is deformable in a second direction that is not aligned with the first direction (see fig. 1c wherein the touch sensor are attached two sides of the glasses which will be deformed in different directions, column 5 line 37 to line 55: “where there are at least two sets of touch sensors at 125A and 15B on Fig 1C, paragraph 38: “ Touch sensor 113 can enable several functions, for example, touching anywhere on the touch sensor 113 may highlight an item on the screen of the image display of the optical assembly 180A-B. Double tapping on the touch sensor 113 may select an item. Sliding (e.g., or swiping) a finger from front to back may slide or scroll in one direction, for example, to move to a previous video, image, page, or slide. Sliding the finger from back to front may slide or scroll in the opposite direction, for example, to move to a previous video, image, page, or slide. Pinching with two fingers may provide a zoom-in function to zoom in on content of a displayed image. Unpinching with two fingers provides a zoom-out function to zoom out of content of a displayed image. The touch sensor 113 can be provided on both the left and right temples 125A-B to increase available functionality or on other components of the eyewear device 113, and in some examples, two, three, four, or more touch sensors 113 can be incorporated into the eyewear device 100 in different locations.”); the electronic device further comprising: a second pair of conductive plates coupled to the housing and electrically isolated by a dielectric material (where there are at least two sets of touch sensors at 125A and 15B on Fig 1C, paragraph 38: “ Touch sensor 113 can enable several functions, for example, touching anywhere on the touch sensor 113 may highlight an item on the screen of the image display of the optical assembly 180A-B. Double tapping on the touch sensor 113 may select an item. Sliding (e.g., or swiping) a finger from front to back may slide or scroll in one direction, for example, to move to a previous video, image, page, or slide. Sliding the finger from back to front may slide or scroll in the opposite direction, for example, to move to a previous video, image, page, or slide. Pinching with two fingers may provide a zoom-in function to zoom in on content of a displayed image. Unpinching with two fingers provides a zoom-out function to zoom out of content of a displayed image. The touch sensor 113 can be provided on both the left and right temples 125A-B to increase available functionality or on other components of the eyewear device 113, and in some examples, two, three, four, or more touch sensors 113 can be incorporated into the eyewear device 100 in different locations.”), the second pair of conductive plates positioned to change relative orientation in relation to deformation of the housing in the second direction(see fig. 4a and 6, wherein the deformation of housing will have different position relation with the plates, wherein the plates will also get closer to each other causing the charge to change, column 9 line 7 to line 21: “Since the capacitors C.sub.A and C.sub.B of the capacitive array 214 store electrical charge, connecting them up to conductive plates on the input surface 181 allows the capacitors to track the details of finger contacts 410. Charge stored in the capacitor C.sub.A changes slightly (e.g., the charge becomes higher) when the finger is placed over the conductive plates of capacitor C.sub.A, while an air gap will leave the charge at the capacitor C.sub.B relatively unchanged (e.g., the charge remains lower). As shown in FIG. 4B, the sensing circuit 241 can include an op-amp integrator circuit which can track these changes in capacitance of capacitive array 214, and the capacitance changes can then be recorded by an analog-to-digital converter (ADC) and stored in a memory along with timing data of when the capacitance change is sensed.” ); a second capacitive driver electrically coupled to the second pair of conductive plates (wherein the system tracks the capacitance between the plates column 9 line 7 to line 21: “Since the capacitors C.sub.A and C.sub.B of the capacitive array 214 store electrical charge, connecting them up to conductive plates on the input surface 181 allows the capacitors to track the details of finger contacts 410. Charge stored in the capacitor C.sub.A changes slightly (e.g., the charge becomes higher) when the finger is placed over the conductive plates of capacitor C.sub.A, while an air gap will leave the charge at the capacitor C.sub.B relatively unchanged (e.g., the charge remains lower). As shown in FIG. 4B, the sensing circuit 241 can include an op-amp integrator circuit which can track these changes in capacitance of capacitive array 214, and the capacitance changes can then be recorded by an analog-to-digital converter (ADC) and stored in a memory along with timing data of when the capacitance change is sensed.”); the controller communicatively coupled to the second capacitive driver, and the controller: identifies a third capacitance of the second pair of conductive plates associated with the housing being in a normal alignment with the second direction(wherein the presing will change the relationship of the plate causing the user input, column 1 line 13 to line 41: “FIGS. 7A-C illustrate press and hold detected touch events on the input surface 181 of the touch sensor 113. As shown, multiple finger contacts occur on the touch sensor 113, which include pressing (the first finger contact 710A), holding (the second finger contact 710B), and no finger contact 710C by releasing the touch sensor 113. Accordingly, the first and second detected touch events are a press and hold on the input surface 181 of the touch sensor 113. The identified finger gesture is a press and hold of a graphical user interface element in the image presented on the image display. The adjustment to the image presented on the image display based on the identified finger gesture is configured to allow a drag and drop (e.g., move) of the graphical user interface element on the image display or provide display options (e.g., a context menu associated with the graphical user interface element). FIG. 8 illustrates finger pinching and unpinching detected touch events on the input surface 181 of the touch sensor 113. Multiple finger contacts occur on the touch sensor 113, in which two fingers (first finger contact 810A and second finger contact 810B) move apart from each other (finger unpinching) or move toward each other (finger pinching). In the finger pinching detected touch event example, the first and second detected touch events are finger pinching on the input surface 181 of the touch sensor 113. The identified finger gesture is a zoom in of the image presented on the image display. The adjustment to the image presented on the image display based on the identified finger gesture zooms in on the image presented on the image display.”); detects, via the second capacitor driver, a second change in capacitance from the third capacitance to a fourth capacitance of the second pair of conductive plates; associates a second change from the third capacitance to the fourth capacitance to a second user input; and presents the object on the user interface device in a third kinematic state based on the second user input(wherein the interface is changed based on the user input, column 1 line 13 to line 41: “FIGS. 7A-C illustrate press and hold detected touch events on the input surface 181 of the touch sensor 113. As shown, multiple finger contacts occur on the touch sensor 113, which include pressing (the first finger contact 710A), holding (the second finger contact 710B), and no finger contact 710C by releasing the touch sensor 113. Accordingly, the first and second detected touch events are a press and hold on the input surface 181 of the touch sensor 113. The identified finger gesture is a press and hold of a graphical user interface element in the image presented on the image display. The adjustment to the image presented on the image display based on the identified finger gesture is configured to allow a drag and drop (e.g., move) of the graphical user interface element on the image display or provide display options (e.g., a context menu associated with the graphical user interface element). FIG. 8 illustrates finger pinching and unpinching detected touch events on the input surface 181 of the touch sensor 113. Multiple finger contacts occur on the touch sensor 113, in which two fingers (first finger contact 810A and second finger contact 810B) move apart from each other (finger unpinching) or move toward each other (finger pinching). In the finger pinching detected touch event example, the first and second detected touch events are finger pinching on the input surface 181 of the touch sensor 113. The identified finger gesture is a zoom in of the image presented on the image display. The adjustment to the image presented on the image display based on the identified finger gesture zooms in on the image presented on the image display.”).

With regard to claims 5 and 13 and 19:
Castaneda discloses The electronic device of claim 4, wherein the controller in response to determining a simultaneous combination of the first user input and the second user input is occurring, presents the object on the user interface device in a fourth kinematic state (wherein the user can press in two places for a pinch and unpinch gesture , column 1 line 13 to line 41: “FIGS. 7A-C illustrate press and hold detected touch events on the input surface 181 of the touch sensor 113. As shown, multiple finger contacts occur on the touch sensor 113, which include pressing (the first finger contact 710A), holding (the second finger contact 710B), and no finger contact 710C by releasing the touch sensor 113. Accordingly, the first and second detected touch events are a press and hold on the input surface 181 of the touch sensor 113. The identified finger gesture is a press and hold of a graphical user interface element in the image presented on the image display. The adjustment to the image presented on the image display based on the identified finger gesture is configured to allow a drag and drop (e.g., move) of the graphical user interface element on the image display or provide display options (e.g., a context menu associated with the graphical user interface element). FIG. 8 illustrates finger pinching and unpinching detected touch events on the input surface 181 of the touch sensor 113. Multiple finger contacts occur on the touch sensor 113, in which two fingers (first finger contact 810A and second finger contact 810B) move apart from each other (finger unpinching) or move toward each other (finger pinching). In the finger pinching detected touch event example, the first and second detected touch events are finger pinching on the input surface 181 of the touch sensor 113. The identified finger gesture is a zoom in of the image presented on the image display. The adjustment to the image presented on the image display based on the identified finger gesture zooms in on the image presented on the image display.”).

With regard to claims 8 and 16:
Castaneda discloses The electronic device of claim 1, wherein the first pair of conductive plates is one of: (i) embedded within the housing; (ii) located outside of the housing within the dialectic material that comprises a protective layer; and (iii) positioned with each plate on opposite sides of an air space, the housing comprising a housing skin and a housing frame that respectively define an exterior side and an interior side of the air space (see fig. 1c wherein the sensor which the plates are part of are embedded in the housing, column 5 line 37 to line 55: “where there are at least two sets of touch sensors at 125A and 15B on Fig 1C, paragraph 38: “ Touch sensor 113 can enable several functions, for example, touching anywhere on the touch sensor 113 may highlight an item on the screen of the image display of the optical assembly 180A-B. Double tapping on the touch sensor 113 may select an item. Sliding (e.g., or swiping) a finger from front to back may slide or scroll in one direction, for example, to move to a previous video, image, page, or slide. Sliding the finger from back to front may slide or scroll in the opposite direction, for example, to move to a previous video, image, page, or slide. Pinching with two fingers may provide a zoom-in function to zoom in on content of a displayed image. Unpinching with two fingers provides a zoom-out function to zoom out of content of a displayed image. The touch sensor 113 can be provided on both the left and right temples 125A-B to increase available functionality or on other components of the eyewear device 113, and in some examples, two, three, four, or more touch sensors 113 can be incorporated into the eyewear device 100 in different locations.”);

Claim 9 is rejected for the same reason as claim 1. 

Claim 17 is rejected for the same reason as claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castaneda, in view of Prest et al., Pub. No.: 2008/0088596A1. 

With regard to claim 2 and 10:
Castaneda discloses The electronic device of claim 1, wherein the housing is deformed by a mechanical shear force, which imparts a change in one of relative distance, axial alignment, and planar alignment of each conductive plate of the first pair of conductive plate (see fig. 6 for deforming of housing, column 10 line 17 to 26: “FIG. 6 shows operation and a circuit diagram of the resistive type touch sensor of FIGS. 5A-D to receive finger contacts. The view of FIG. 6 is intended to give a cross-sectional view of a single resistor of the resistive array 514 of the touch sensor 113 of FIG. 5A, and the coupled sensing circuit (not shown). The first conductive layer 583 and the second conductive layer 585 are separated by insulating spacers 570A-B (shown as dots) to form an air gap 584 between the two conductive layers 583 and 585 which may be deposited or layered on respective substrates.”).
Castaneda does not disclose the aspect wherein each conductive plate having a rigid structure that maintains dimensional integrity when deformation of the housing occurs.
However Prest each conductive plate having a rigid structure that maintains dimensional integrity when deformation of the housing occurs (see fig. 6B for rigid plate 648, paragrpah 69 and 70: “Positioned beneath the center button 628 are two dome switches 622 and 626. The two dome switches provide the mechanical spring action for center button 628 and click wheel 624. A rigid plate 648 is positioned between the two dome switches. The rigid plate 648 extends through holes in legs 647 and under click wheel 624. In this manner, the rigid plate transmits the spring force of dome switches 622 and 626 to the click wheel 624 and the rigid plate transmits any force supplied by a user to click wheel 624 to dome switch 622. FIG. 6B shows how only click wheel dome switch 622 is activated when a user depresses click wheel 624. When a user depresses anywhere on the click wheel 624, the click wheel gimbals in the area 632 and the force of the user pressing down is conveyed to inverted dome switch 622 by rigid plate 648 and bottom wall 640. Bottom wall 640 may include a nub 650 for conveying the force of the click to the center of the dome switch 622. Center button dome switch 626 does not actuate since it pivots together with the click wheel 624. The clearance between the center button 628 and the snap dome below it remains constant as it pivots together with the wheel.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Prest to Castaneda so each plate is rigid that does not deform easily when pressed to avoid malfunction due to deformation and  irregular capacitance.


Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castaneda, in view of Li et al., Pub. No.: 2018/0067600. 
With regard to claim 3 and 11:
Castaneda does not disclose the electronic device of claim 1, wherein the user device presents a user interface of a gaming application that responds to the first user input.
However Li discloses The electronic device of claim 1, wherein the user device presents a user interface of a gaming application (paragraph 32: “Processor 102 of electronic device 100 may include any processing circuitry that may be operative to control the operations and performance of one or more components of electronic device 100. For example, processor 102 may receive input signals from input component 110 and/or drive output signals through output component 112. As shown in FIG. 1, processor 102 may be used to run one or more applications, such as an application 103. Application 103 may include, but is not limited to, one or more operating system applications, firmware applications, media playback applications, media editing applications, pass applications, calendar applications, state determination applications, biometric feature-processing applications, compass applications, health applications, thermometer applications, weather applications, thermal management applications, force sensing applications, device diagnostic applications, video game applications, or any other suitable applications. For example, processor 102 may load application 103 as a user interface program to determine how instructions or data received via an input component 110 and/or any other component of device 100 (e.g., data via force sensing assembly 114, data via auxiliary sensing assembly 116, etc.) may manipulate the one or more ways in which information may be stored and/or provided to the user via an output component 112. As another example, processor 102 may load application 103 as a background application program or a user-detectable application program (e.g., as a device diagnostic program (e.g., closed loop device diagnostic software with finite element simulation)) to determine how device characteristic data received via any suitable component and/or combination of components of device 100 (e.g., force data from force sensing assembly 114 and/or orientation or other operational characteristic data from auxiliary sensing assembly 116 and/or data from server 50 and/or the like) may be stored and/or otherwise used to diagnose device 100 and/or to control or manipulate at least one functionality of device 100 (e.g., a performance or mode of electronic device 100 may be altered (e.g., terminated)) based on the diagnosis of one or more portions of device 100 (e.g., when a battery has been diagnosed as swollen (e.g., beyond a certain threshold)). Application 103 may be accessed by processor 102 from any suitable source, such as from memory 104 (e.g., via bus 118) or from another device or server (e.g., server 50 or any other suitable remote source via communications component 106). Processor 102 may include a single processor or multiple processors. For example, processor 102 may include at least one “general purpose” microprocessor, a combination of general and special purpose microprocessors, instruction set processors, graphics processors, video processors, and/or related chips sets, and/or special purpose microprocessors. Processor 102 also may include on board memory for caching purposes.”) that responds to the first user input (paragraph 34: “FIGS. 1A-1E are various views of various portions of electronic device 100 in accordance with some embodiments, where electronic device 100 may be a mobile computing device (e.g., a smart phone) that may include a force sensing assembly 114 at least partially combined with or incorporated into or positioned to work with a touch screen I/O interface 111a, which may include a touch assembly input component 110a and a display assembly output component 112a, where force sensing assembly 114 may be configured to detect force inputs on an input surface of I/O interface 111a. As also shown in FIGS. 1A-1E, electronic device 100 may also include a button assembly input component 110b and an audio speaker assembly output component 112b, where housing 101 may be configured to at least partially enclose each of the components of device 100. Housing 101 may be any suitable shape and may include any suitable number of walls. In some embodiments, as shown in FIGS. 1A-1E, for example, housing 101 may be of a generally hexahedral shape and may include a top wall 101t, a bottom wall 101b that may be opposite top wall 101t, a left wall 101l, a right wall 101r that may be opposite left wall 101l, a front wall 101f, and a back wall 101k that may be opposite front wall 101f, where at least a portion of force sensing assembly 114 and touch screen I/O interface 111a may be at least partially exposed to the external environment via an opening 109a through front wall 101f, where at least a portion of button assembly input component 110b may be at least partially exposed to the external environment via an opening 109b through front wall 101f, and where at least a portion of audio speaker assembly output component 112b may be at least partially exposed to the external environment via an opening 109c through front wall 101f. It is to be understood that electronic device 100 may be provided with any suitable size or shape with any suitable number and type of components other than as shown in FIGS. 1A-1E, and that the embodiments of FIGS. 1A-1E are only exemplary. In other embodiments, as shown in FIG. 8, a force sensing assembly 814 may be at least partially combined with or incorporated into or positioned to work with a track pad input component 810 of a laptop computer electronic device 800, where force sensing assembly 814 may be configured to detect force inputs on an input surface of track pad input component 810. In yet other embodiments, as shown in FIG. 9 a force sensing assembly 914 may be at least partially combined with or incorporated into or positioned to work with an I/O interface 911 of a wearable computing electronic device 900 (e.g., a smart watch), where force sensing assembly 914 may be configured to detect force inputs on an input surface of I/O interface 911. It is to be understood that a force sensing assembly of any suitable electronic device may be configured to detect force inputs on any suitable input surface of any suitable component of the electronic device, including a housing surface rather than a conventional input component surface.”) It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Li to Castaneda so the user would be able to use the input method to control the game input for a more precise and responsible input. 

Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abdollahian et al., Pub. No.: 2017/0090667A1 In one example, a single force sensor is defined by two electrically conductive plates that are separated by a dielectric material such as air. In this example, the electrical circuit of the force input sensor monitors a capacitance across each force sensor for changes from a known baseline capacitance. Changes in the measured capacitance of a particular force sensor corresponds to a change in the distance separating the electrically conductive plates which, in turn, corresponds to changes in the magnitude of the force F applied nearby that particular force sensor. By measuring the capacitance of each force sensor of the force-sensitive structure, the electrical circuit can obtain the raw data vector described above.

Jung, Pub. No.: US 2017/0033797A1: An electronic device is provided. The electronic device includes a housing including a window, configured to form a 1.sup.st side of the electronic device, and a 2.sup.nd side of the electronic device directed in an opposite direction of the 1.sup.st side of the electronic device, a circuit board between the 1.sup.st side and the 2.sup.nd side of the electronic device, and including an input circuit configured to detect an input based on a change in a capacitance, a spacer between the window and the circuit board, and having at least one space formed on one side facing the circuit board, a contact electrically connected to the input circuit by being mounted to one side of the circuit board, and contained in the at least one space, and a conductive plate coupled to the spacer, and electrically connected to the contact through the at least one space.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179